EXHIBIT 10.6

EXECUTION VERSION

 

 

SECOND AMENDMENT TO

INTERCREDITOR AGREEMENT

 

 

This SECOND AMENDMENT TO INTERCREDITOR AGREEMENT (this “Amendment”) is entered
into as of April 20, 2012, by and among WELLS FARGO BANK, National Association,
as successor to WELLS FARGO RETAIL FINANCE II, LLC, and in its capacity as
arranger and administrative agent for the Revolving Loan Secured Parties (as
defined in the Agreement) (the “Revolving Loan Agent”) and HILCO BRANDS, LLC, in
its capacity as agent for the Term Loan Secured Parties (as defined in the
Agreement) (the “Term Loan Agent”).

 

RECITALS

 

A. WHEREAS, the Revolving Loan Agent and the Term Loan Agent are parties to that
certain Intercreditor Agreement, dated as of July 30, 2010 (as amended,
restated, or otherwise modified from time to time, the “Agreement”);

 

B. WHEREAS, the Term Loan Lenders and the Borrowers wish to amend the Term Loan
Documents to, among other things, increase the principal amount of the Term Loan
Debt; and

 

C. WHEREAS, the Revolving Loan Agent and the Term Loan Agent are willing to
agree to such amendment and to amend the terms of the Agreement upon the terms
and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Revolving Loan Agent and the
Term Loan Agent agree as follows:

 

1. Definitions. Unless otherwise defined herein, initial capitalized terms have
the meanings given to them in the Agreement.

 

2. Amendments to Agreement. Upon the satisfaction of Section 3, the definition
of “Maximum Priority Term Loan Debt” in Section 1.1 of the Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:

 

“"Maximum Priority Term Loan Debt" shall mean, as of any date of determination,
(a) the sum of (i) the principal amount of up to $7,307,739.78, plus (ii) any
PIK interest payable in accordance with Section 2.03(c) of the Term Loan
Agreement, minus (iii) the aggregate amount of all principal payments and
prepayments of the Term Loan Debt received by Term Loan Agent or the Term Loan
Lenders plus (b) any amount of interest (including default interest) on such
amount (and including, without limitation, any interest which would accrue and
become due but for the commencement of Insolvency or Liquidation Proceeding,
whether or not such amounts are allowed or allowable in whole or in part in such
case or similar proceeding), plus (c) any fees, costs, expenses and indemnities
payable under any of the Term Loan Documents (and including, without limitation,
any fees, costs, expenses and indemnities which would accrue and become due on
such amounts but for the commencement of Insolvency or Liquidation Proceedings,
whether or not such amounts are allowed or allowable in whole or in part in such
case or similar proceeding). Notwithstanding anything to the contrary herein or
in the Term Loan Agreement, the proceeds of the Term Loan Debt may be used to
finance fees in the aggregate amount of Twenty Thousand and 00/100 Dollars
($20,000.000) but shall not be used to finance any additional fees payable to
the Term Loan Lenders.”

 



 

 

 

3. Conditions to Effectiveness. This Amendment shall become effective upon the
Revolving Loan Agent’s receipt of that certain Second Financing Agreement and
Note Modification Agreement, dated as of the date hereof, by and among the
Borrowers, the Term Loan Agent and the Term Loan Lenders.

 

4. Consent and Waiver. Except as expressly stated herein, nothing herein shall
be deemed to constitute a waiver of compliance with, or other modification of,
any term or condition contained in the Agreement and nothing contained herein
shall constitute a course of conduct or dealing among the parties hereto. Except
as expressly stated herein, the Revolving Loan Agent and the Revolving Loan
Secured Parties reserve all rights, privileges and remedies under the Agreement.

 

5. Consent to Amendment to Term Loan Agreement. Pursuant to Section 10.4 of the
Agreement, the Revolving Loan Agent consents to the amendments contained in that
certain Second Financing Agreement and Note Modification Agreement, dated as of
the date hereof, by and among the Borrowers, the Term Loan Agent and the Term
Loan Lenders, a copy of which is attached as Exhibit “A” hereto.

 

6. Further Assurances. Each of the parties hereto acknowledges and agrees that
it will execute and deliver, and cause the Revolving Loan Secured Parties and
the Term Loan Secured Parties, respectively, to execute and deliver, such
additional documents and take such additional action as may be necessary or
desirable in the reasonable opinion of either of the Revolving Loan Agent or the
Term Loan Agent to effectuate the provisions and purposes of this Amendment.

 

7. Counterparts. This Amendment may be executed by the parties hereto in any
number of separate counterparts, each of which when so executed, shall be deemed
an original and all said counterparts when taken together shall be deemed to
constitute but one and the same instrument.

 

8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO ITS
CONFLICT OF LAWS PROVISIONS OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK).

 

9. Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

 

2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Intercreditor Agreement to be duly executed by their respective duly authorized
officers as of the date first written above.

 



  REVOLVING LOAN AGENT       WELLS FARGO BANK, NATIONAL ASSOCIATION       By: 
/s/ Joseph Burt     Name: Joseph Burt
Title: Director

 



  TERM LOAN AGENT:       HILCO BRANDS, LLC       By:  /s/ Eric W. Kaup     Name:
Eric W. Kaup
Title: Managing Director

 

3

 

 

Each of the undersigned Borrowers hereby acknowledges and agrees that: (i)
although it has signed this acknowledgement, it is not a party to the
Intercreditor Agreement, and does not, and will not, receive any right, benefit,
priority or interest under or because of the existence of the Intercreditor
Agreement, (ii) it will execute and deliver such additional documents and take
such additional action as may be necessary or desirable in the reasonable
opinion of either of the Revolving Loan Agent or the Term Loan Agent to
effectuate the provisions and purposes of the Intercreditor Agreement, and (iii)
it will cause any party that becomes a Borrower or Guarantor under the Revolving
Loan Documents or the Term Loan Documents to deliver a similar acknowledgment to
this Agreement.

 

  BORROWERS:       FREDERICK’S OF HOLLYWOOD GROUP INC.       By:  /s/ Thomas
Rende     Name: Thomas Rende
Title: Chief Financial Officer

 



  FOH HOLDINGS, INC.       By:  /s/ Thomas Rende     Name: Thomas Rende
Title: Chief Financial Officer

 



  FREDERICK’S OF HOLLYWOOD, INC.       By:  /s/ Thomas Rende     Name: Thomas
Rende
Title: Chief Financial Officer

 



  FREDERICK’S OF HOLLYWOOD STORES, INC.       By:  /s/ Thomas Rende     Name:
Thomas Rende
Title: Chief Financial Officer

 



  HOLLYWOOD MAIL ORDER, LLC       By:  FOH Holdings, Inc., its Manager          
  By: /s/ Thomas Rende       Name: Thomas Rende
Title: Chief Financial Officer

 



4

 

